DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The prior art documents submitted by applicant(s) in the Information Disclosure Statement(s) ("IDS") filed on 03/29/2021 have all been considered and made of record (note the attached copy of form(s) PTO/SB/08a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent Pub. No. US 2014/0294380 A1 to Sugiyama (hereinafter “Sugiyama”) in view of Patent No. 10,338,309 to Verslegers et al. (“Verslegers”).
In re claim 1, Sugiyama discloses an optical waveguide device, see FIGS. 1-8, comprising: 
a substrate (101) having an electro-optic effect; 
an optical waveguide (102) formed on the substrate (101); 
a light-receiving element (112) disposed on the substrate (101) and monitoring a light wave propagating through the optical waveguide (102) or a light wave that is radiated from the optical waveguide (102); and 
a monitoring optical waveguide (102cb) that extends from the optical waveguide (102) to the light-receiving element (112), and 
the light-receiving element (112) is disposed at a part of the monitoring optical waveguide (102cb). See paragraphs [0024]-[0044] of Sugiyama for further details. 

Thus, Sugiyama only differs from claim 1 in that he does not teach his monitoring optical waveguide (102cb) has a U-turn waveguide with respect to an output direction of the optical waveguide (102) and the light-receiving element (112) is disposed at a part of the monitoring optical waveguide (102cb) after the U-turn waveguide. Verslegers, on the other hand, teaches a monitoring optical waveguide (601B) that has a U-turn waveguide with respect to an output direction of an optical waveguide (601A) and a light-receiving element (607) is disposed at a part of the monitoring optical waveguide (601B) after the U-turn waveguide.  See col. 9, lines 44-56 of Verslegers. In order to monitor light from both directions and/or in order to use a waveguide photodiode, the monitoring optical waveguide (102cb) of Sugiyama would have been modified to include a U-turn waveguide with respect to an output direction of the optical 

In re claim 3, as seen in FIG. 1 of Sugiyama, an input end (102a) and an output end (102ca) of the optical waveguide (102) are both disposed along the upper side of the substrate (101).

In re claim 4, when modified by Verslegers, the light-receiving element (112) of Sugiyama would have been inherently disposed outside a range of a spread angle of a leaked light beam leaking from the input end (102a) to the substrate (101) because the device of Sugiyama in view of Verslegers has all of the required structural limitations being claimed.

In re claim 6, as mentioned by Verslegers at col. 3, lines 20-22: “[t]wo typical waveguide cross-sections that are utilized comprise strip waveguides and rib waveguides”. Thus, it would have been further obvious to use a typical waveguide, such as a rib waveguide, as the monitoring optical waveguide (102cb) of Sugiyama in view of Verslegers, thereby obtaining the invention specified by claim 6.

In re claim 7, as seen in FIG. 10 of Sugiyama, the optical waveguide device of Sugiyama in view of Verslegers may be part of an optical modulation device (100) that is coupled to  an optical 

In re claim 8, Sugiyama further teaches an electronic circuit (1002, 1003) for providing a modulation signal that is input to his optical waveguide device. Since amplifiers were commonly used in such electronic circuits before the claimed invention, it would have been further obvious to include an amplifier in the electronic circuit (1002, 1003) of Sugiyama in view of Verslegers in order to amplify the modulation signal of Sugiyama. Lastly, it would have also been obvious to include the electronic circuit (1002, 1003) of Sugiyama in view of Verslegers inside a case in order to protect and house all of the components of Sugiyama.

In re claim 9, Sugiyama further discloses an electronic circuit (1002, 1003) that outputs a modulation signal that causes the optical modulation device (100) to perform a modulation operation.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama in view of Verslegers as applied to claim 1 above, and further in view of Japanese Patent Pub. No. JP-2017-187522-A to Sumitomo Osaka Cement Co., Ltd. (hereinafter “Sumitomo”).  Sumitomo was cited by applicant in the IDS. 
In re claim 2, Sugiyama in view of Verslegers only differs in that Sugiyama does not teach a reinforcing member joined to the substrate (101) on an upper side of the substrate (101) and See Figure 2 of Sumitomo. In order to protect and/or reinforce the U-turn waveguide of Verslegers, Sugiyama in view of Verslegers would have also included the reinforcing member (5) of Sumitomo joined to the substrate (101) of Sumitomo on an upper side of the substrate (101) and along one side of the substrate (101) at which an output end of the optical waveguide (102) is disposed, and the U-turn waveguide of Sugiyama in view of Verslegers would have been formed between the substrate (101) and the reinforcing member (5), thereby obtaining the invention specified by claim 2.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 2 in view of Sugiyama combined with Verslegers, and further in view of Sumitomo.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama in view of Verslegers and Sumitomo as applied to claim 2 above, and further in view of Patent Pub. No. US 2016/0223881 A to DOI et al. (hereinafter “Doi”).  
In re claim 5, Sugiyama in view of Verslegers and Sumitomo only differs in that none teaches a light-shielding part is formed on a side surface of the reinforcing member (5) facing the light-receiving element (112) or on a side surface of the light-receiving element (112) facing the reinforcing member (5).  Doi, on the other hand, teaches a light-shielding metal film formed on a side surface of a reinforcing member (61) facing the interior of an optical modulator (500). See 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        



or
March 25, 2022